PER CURIAM.
Assuming that under the Louisiana practice, in a suit for damages for a tort, the defendant may have a right to a call in warranty (see Muntz v. Algiers Ry. Co., 114 La. 438, 38 South. 410), we are of opinion (1) that the motion to dismiss the writ should be overruled; and (2) that on the case made by the call in warranty against John B. O’Leary the exception of no cause of action was well taken and the call properly dismissed. This leads to an affirmance of the judgment of the trial court. However, in order that the plaintiff in error may not be prejudiced hereafter in asserting any-*1022rights that may have grown out of the correspondence referred to in the call in warranty, we think the judgment of the trial court should be amended by adding to the same “without prejudice,” and, as so amended, the judgment of the District Court is affirmed, with costs.